264 S.W.3d 742 (2008)
In the Interest of G.B., P.B., N.B., and V.R., Children.
No. 08-0380.
Supreme Court of Texas.
August 29, 2008.
Trevor Allen Woodruff, Duke Elton Hooten, Michael C. Shulman, Texas Department of Family and Protective Svcs., Austin, Julie L. Renken, Washington County Attorney, Brenham, TX, for Petitioner.
Mary Beth Hennessy, Attorney At Law, Brenham, TX, for Respondent.
Terry D. Moon, Attorney ad litem, for person Interested in case.
PER CURIAM.
The petition for review is denied. In denying the petition, we neither approve nor disapprove the holding of the court of appeals regarding whether Texas Family Code section 263.405(i) prohibits an appellate court from considering an ineffective assistance of counsel claim that was raised for the first time on appeal.